Citation Nr: 0115669	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  98-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
Title 38, Chapter 35 of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1957, and from May 1957 to May 1979.  He died in June 1997, 
and the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  Upon reviewing the record, the Board is of 
the opinion that further development is warranted.  
Therefore, the disposition of the issues of entitlement to 
service connection for the cause of the veteran's death, and 
dependents' educational assistance under Title 38, Chapter 35 
of the United States Code will be held in abeyance pending 
further development by the RO, as requested below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The appellant maintains that the veteran's exposure to Agent 
Orange and/or his use of nicotine products during service 
caused or contributed substantially to cause his death.  
Because of the specific nature of the claims at hand, the 
Board finds that it would be productive to cite certain 
pertinent guidelines.  The Board is bound in its decisions by 
the precedent opinions of VA General Counsel.  See 38 
U.S.C.A. § 7104(c).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.312 (2000).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a).  In order to show that a disability is 
proximately due to or the result of a service-connected 
disease or injury, the appellant must submit competent 
medical evidence showing that the disabilities are causally-
related.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 2000); 38 C.F.R. § 3.307(a)(6)(iii) 
(2000).

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected, even though there is no 
record of such disease during service: chloracne or other 
acneiform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, porphyria 
cutanea tarda, prostate cancer, acute and subacute peripheral 
neuropathy, respiratory cancers (that is, cancers of the 
lung, bronchus, larynx, or trachea) or soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2000).  These 
diseases shall be come manifest to a degree of 10 percent or 
more at any time after service, except that chloracne, other 
acne disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall be 
come manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2000).

Apart from the question of whether the veteran served in 
Vietnam, discussed further below, the record in this matter 
contains no demonstration of a disability listed within 
38 C.F.R. § 3.309(e).

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does 
not preclude a claimant from establishing service connection 
with proof of actual direct causation under 38 U.S.C.A. §§ 
1110, 1131, and 38 C.F.R. § 3.303(d).  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Although this holding 
pertained to compensation due to exposure to ionizing 
radiation, the Board finds that this judicial construction is 
equally applicable when the issue involves compensation due 
to exposure to Agent Orange.  See Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) [citing Combee, supra; Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992)].

Applicable law generally recognizes two means by which 
service connection may be established for claimed nicotine-
related diseases and disorders.  First, if a claimant can 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection may be 
established without reference to section 38 C.F.R. § 3.310(a) 
which provides for "secondary service connection."  
However, where the evidence indicates a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  See VA General 
Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see also 38 
U.S.C.A. § 7104(c) (VA is statutorily bound to follow the 
precedential opinions of the VA Office of General Counsel); 
Davis v. West, 13 Vet. App. 178, 183 (1999).

VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that the Diagnostic and 
Statistical Manual, 4th Edition, (DSM-IV), 243, provided that 
the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence.  
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the absence of 
nausea, dizziness, and other characteristic 
symptoms despite use of substantial amounts of 
nicotine or a diminished effect observed with 
continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or 
more of the following signs within twenty-four 
hours of abrupt cessation of daily nicotine use 
or reduction in the amount of nicotine used: 

	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by 
use of 	nicotine or a closely related substance 
to relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a 
longer period than was intended;

(4) persistent desire or unsuccessful efforts to 
cut down or control nicotine use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine (e.g., 
driving long distances) or use nicotine (e.g., 
chain-smoking);

(6) relinquishment or reduction of important 
social, occupational, or recreational activities 
because of nicotine use (e.g., giving up an 
activity which occurs in smoking-restricted 
areas); and

(7) continued use of nicotine despite knowledge 
of having a persistent or recurrent physical or 
psychological problem that is likely to have been 
caused or exacerbated by nicotine. 

Id. at 181, 243-45.

VAOPGCPREC 19-97 further provided that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the precedential opinions of the VA General 
Counsel provide that in the determination of whether 
secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, inquiry 
must be had upon whether nicotine dependence may be 
considered a disease for purposes of VA benefits; whether the 
veteran acquired nicotine dependence in service; and whether 
that nicotine dependence may be considered the proximate 
cause of disability or death resulting from the veteran's use 
of tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.  See Davis, 13 
Vet. App. at 183-184.

The veteran's service medical records are negative for 
findings of nicotine dependence, cardiovascular disease, or 
pulmonary disease.  A February 1965 treatment record contains 
an impression of acute bronchitis and indicates the provider 
recommended that the veteran stop smoking.  A January 1979 
separation examination report notes a normal psychiatric 
evaluation, and normal clinical evaluations of the vascular 
system, heart, lungs and chest.

A July 1979 VA examination revealed normal psychiatric, 
cardiovascular and respiratory systems.

A death certificate discloses that the veteran died at age 62 
in June 1997, with the immediate cause listed as a myocardial 
infarction due to coronary artery disease.  Other significant 
conditions included chronic obstructive pulmonary disease 
(COPD).  An autopsy was not performed.

At the time of the veteran's death, service connection was in 
effect for bilateral otitis media, bilateral hearing loss, 
and residuals of nephrolithiasis, each evaluated as 
noncompensably disabling.

In July 1997, the appellant filed a claim for service 
connection for the cause of the veteran's death, and 
entitlement to dependents' educational assistance under Title 
38, Chapter 35 of the United States Code.  This claim was 
denied by the RO the following month.  The appellant filed a 
notice of disagreement (NOD) with this decision in March 
1998, and submitted a substantive appeal (VA Form 9) in May 
1998, perfecting her appeal.

During an August 1998 personal hearing, the appellant 
testified that she first met the veteran in 1989.  Transcript 
(T.) at 4-6.  She explained that the veteran began smoking 
cigarettes during service, and indicated that he received 
private medical treatment for pulmonary disease following his 
discharge.  T. at 4-6 and 8-10.  She reported that the 
veteran died suddenly from a heart attack in June 1997.  T. 
at 6-7.  The appellant opined that because her husband died 
at an early age, his death may have been related to exposure 
to Agent Orange during service.  T. at 7-8.

In support of her claim, the appellant submitted a May 1989 
statement from Dr. R.G.  Therein, the physician reported 
treating the veteran for COPD with pulmonary fibrosis from 
September 1996 until his death in June 1997.  He explained 
that the veteran was a heavy smoker (two to three packs of 
cigarettes per day), and indicated that he was nicotine 
dependent.  The physician noted that the veteran served in 
the Republic of Vietnam, and opined that "any possible 
exposure to Agent Orange could have aggravated his lung 
condition."

A December 1998 hearing officer's decision continued the 
denial of service connection for the cause of the veteran's 
death, and entitlement to dependents' educational assistance 
under Title 38, Chapter 35 of the United States Code.

In February 1999, the appellant submitted statements from the 
veteran's step brother, and his private physician.  A 
November 1998 statement from the veteran's step brother 
indicates that the veteran began smoking cigarettes in 
service.  In a statement dated later that month, Dr. W.D. 
reported treating the veteran for a right lung pneumocele in 
November 1996.  He explained that the veteran had COPD at 
that time, but was unable to quit smoking despite multiple 
prescriptions for patches and gum.  The physician related 
that a cardiac work-up in 1996 failed to show any problems 
with circulation to the veteran's heart, but noted that he 
died from an acute myocardial infarction the following year.  
Based on the assumption that the veteran began smoking 
cigarettes during service, the physician opined that it was 
"certainly likely that his combination of cigarette smoking 
and exposures contributed to his chronic obstructive 
pulmonary disease and there is little doubt that his heart 
disease was extremely more likely in this smoking 
environment."

In January 2001, the RO continued the denial of service 
connection for the cause of the veteran's death, and 
entitlement to dependents' educational assistance under Title 
38, Chapter 35 of the United States Code.

A review of the claims folder reveals that relevant evidence 
in support of the appellant's claim may exist or could be 
obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pursuant to VA's duty to assist the appellant in the 
development of facts pertinent to her claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issues on 
appeal pending a remand of he case to the RO for further 
development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding medical 
records.  It should be further noted that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

The Board first notes that it can not identify in the current 
records any clear indication that the veteran actually served 
in the Republic of Vietnam.  His DD Form 214 notes a Republic 
of Vietnam Campaign Medal during his period of active duty 
from May 1963 to May 1967; however, this award does not 
establish service in the Republic of Vietnam as opposed to 
participation in activities supporting operations in Vietnam.  
The is no award of a Vietnam Service Medal, and the Board 
finds nothing in his service medical records incidentally 
reflecting service in Vietnam.  

The Board recognizes the medical statements from Dr. R.G. and 
Dr. W.D. suggesting a link between the cause of the veteran's 
death and service.  In a May 1998 report, Dr. R.G. noted that 
"[t]he time [the veteran] spent in the military, in Vietnam 
and any possible exposure to Agent Orange could have 
aggravated his lung condition."  The Board notes this 
report, at best, contains an assumption about the veteran's 
service in Vietnam not now supported by the record.  To the 
extent the statement can be read for the proposition that the 
physician was offering an opinion that service in the 
military in general "aggravated" a lung condition, the 
Board finds such an opinion is no more than an assertion 
lacking any articulated rational.  In other words, the 
opinion contains no indication of what disease or injury of 
service origins "aggravated" a lung condition.  If Dr. R.G. 
is aware of any medical texts that indicate that service in 
the armed forces in general, or the Air Force in particular 
are shown to be causally related to respiratory disabilities, 
he should provide citation to such texts.  Dr. W.D. 
subsequently stated that he was informed that the veteran has 
begun smoking in service and the provider opined that it was 
"certainly likely that [the veteran's] combination of 
cigarette smoking and exposures contributed to his chronic 
obstructive pulmonary disease and there is little doubt that 
his heart disease was extremely more likely in this smoking 
environment."  The Board finds this opinion likewise lacks 
an articulated basis for its reference to "exposures," 
apparently in service, contributing to the development of a 
respiratory disability.  To the extent the opinion links a 
respiratory disability to tobacco use, the opinion does not 
indicate to what degree, if any, cigarette smoking in service 
as opposed to post service contributed to his pulmonary 
disability.  

Service connection may not be based on resort to speculation 
or remote possibility.  See 38 C.F.R. § 3.102 (1999); see 
also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Bostain, 11 Vet. App. at 
127.  The Court has further held that statements from doctors 
which are inconclusive as to the origin of a disease can not 
fulfill the nexus requirement to well ground a claim.  Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Sklar v. Brown, 5 Vet. App. 104, 
145-6 (1993) (where a physician is unable to offer a definite 
causal relationship that opinion may not be utilized in 
establishing service connection as such an opinion is non-
evidence).

Consequently, the Board concludes that these medical opinions 
are simply too speculative to constitute competent evidence 
establishing that any disability related to service caused or 
contributed substantially or materially to the veteran's 
death.  

Under the provisions of the Veterans Claims Assistant Act of 
2000 (hereafter VCAA), there is a duty to determine whether 
or not the veteran served in Vietnam, and to determine 
whether his smoking in service, noted in the service medical 
record in February 1965, caused or contributed to cause 
death.  Whether the VCAA further mandates that VA advise the 
claimant of the deficiencies in the evidence she has offered 
to date to substantiate the claim is not clear, but inasmuch 
as the case must be remanded in any event, this opportunity 
may be used to provide such advice. 

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to her claim, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant may submit additional 
evidence and argument in support of her 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Her attention is 
respectfully invited to the discussion 
above on page 15 concerning the medical 
opinions she has submitted in support of 
her claim. 

2.  In order to ensure that all relevant 
treatment records have been secured, the 
appellant should be requested to identify 
all sources of treatment for the veteran 
that are not currently a part of the 
record.  After any necessary information 
and authorization are obtained from the 
appellant, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.  The RO is again 
advised that efforts to obtain VA records 
should continue until they are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

3.  The RO should request the service 
department to verify whether or not the 
veteran served in the Republic of 
Vietnam.  The claimant is advised that if 
she possesses any evidence that would 
shed light on this question, she should 
submit it to the RO.

4.  Following the above development, the 
RO should arrange for a appropriate VA 
physician to review the claims folder or 
the pertinent records contained therein, 
including the June 1997 death 
certificate, the May 1998 report from Dr. 
R.G., the November 1998 report from Dr. 
W.D., a copy of this remand, and any 
records or statements that have been 
recently received from the appellant or 
otherwise added to the record.  

The physician is requested to render an 
opinion regarding the degree of medical 
probability that any disability incurred 
in or aggravated by service caused or 
contributed to death.  The report should 
reflect a review of the claims file and 
include a complete rationale for all 
opinions expressed.  

With respect to the role of tobacco use 
in service, the provider should indicate 
whether the veteran had nicotine 
dependence during his lifetime and, if 
so, whether such dependence was incurred 
or aggravated inservice.  The physician 
should also address the degree of medical 
probability that tobacco consumption 
inservice, as opposed to any tobacco 
consumption post service, caused or 
contributed to cause death.   

If it is not feasible to answer any of 
these questions without resort to 
speculation, the physician should so 
indicate.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the appellant.  In 
addition, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions, remedial action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for the cause of the 
veteran's death, and dependents' 
educational assistance under Title 38, 
Chapter 35 of the United States Code.  If 
the appellant's claim remains denied, she 
should be provided with a Supplemental 
Statement of the Case.  The applicable 
response time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the appellant until she is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


